Citation Nr: 0429052	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include depressive disorder and post-
traumatic stress disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
veteran's claims for service connection for residuals of a 
head injury and hearing loss; and from an October 1998 rating 
decision, which denied the veteran's claim for service 
connection for depressive disorder, claimed as post-traumatic 
stress disorder (PTSD) and mental depression.  The veteran 
filed timely appeals to these adverse determinations.


REMAND

A review of the veteran's claims file reveals that the 
veteran originally requested a personal hearing before a 
Veterans Law Judge sitting at the Board in Washington, DC, 
and such a hearing was scheduled according to an August 2004 
notification letter.  A hearing date was set for October 4, 
2004, and the veteran was so notified.  On the day of the 
scheduled hearing, VA received from the veteran a memorandum 
in which he indicated that he was "asking for an appearance 
before the Traveling BVA Hearing Board."  The Board 
construes this statement as a valid and timely request for a 
change in the hearing date and hearing location.  See 38 
C.F.R. § 20.702(c) (2003).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





